Citation Nr: 1001742	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-39 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder; to include post traumatic stress 
disorder (PTSD) and anxiety disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, M.C. and J.W.



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served from December 1964 to March 1968.  He 
served in the Republic of Vietnam from May 26, 1966 to 
December 18, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May and July 2004 rating decision of the RO.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge held at the RO in November 2008.  A 
transcript of the hearing is of record.  

In a January 2009 decision the Board remanded the claim to 
the RO for additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The January 2009 Board remand directed the RO inter alia, to 
schedule the Veteran for a VA examination to determine if the 
Veteran has PTSD, and if it is at least likely as not related 
to service.  The RO has not provided the Veteran with a VA 
examination.   

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development. 

Furthermore, after a careful review of the claims folder, the 
Board finds that the Veteran's claim must be remanded for 
further action.  

In the present case, the RO has only addressed the question 
of service connection for PTSD.  However, a review of the 
file reveals that the Veteran may also be suffering from 
other psychopathology.  

For example, in an April 1965 service treatment record, the 
treating physician noted that the Veteran had some nervous 
instability.  In a January 2000 VA mental health clinic, the 
Veteran was diagnosed with recurrent depression, generalized 
anxiety disorder as well as PTSD.  

In a February 2001 VA mental health clinic, the Veteran was 
diagnosed with mild and chronic PTSD, recurrent depression, 
and an anxiety disorder.  In a May 2008 VA mental health 
clinic, the Veteran was diagnosed with PTSD, recurrent 
depression, anxiety and assigned a GAF score of 50.  

The Board observes that, in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
reasonably, the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever that is, 
causes him.  The Court found that the Board's analysis of 
psychiatric disorders is not necessarily limited only to that 
diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  

Therefore, RO should arrange for the Veteran to undergo a VA 
examination to determine the nature and likely etiology of 
his claimed psychiatric disorder to include an anxiety 
disorder.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

In addition the Board finds that ongoing medical records 
should also be obtained.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The Board finds that at this time the RO should also send the 
Veteran another PTSD questionnaire in order to make sure 
there is a completely detailed list of stressors, to include 
the incident, the location, the dates, and the people 
involved.

Once the Veteran submits the PTSD questionnaire the RO should 
take steps to verify any of the alleged stressors through the 
U.S. Army and Joint Service Records Research Center (USA 
JSRRC).  

The Board notes that the Veteran's service personnel records 
indicate that he was assigned to Company A, 169th Engineering 
Battalion from March 3, 1966 to December 18, 1966.  In a 
December 2005 VA form 9, the Veteran asserted that he had 
operated in support of the 169th and the 46th Engineer 
battalions.  

In a May 2001 VA mental health record, the Veteran related 
that, while in Vietnam, he had hit a woman accidentally and 
ran over her with a truck.  He also related that while in a 
bar in Vietnam, a little boy entered and threw a grenade, 
which he grabbed and threw outside.  

In a July 2001 VA mental health record, the Veteran reported 
flipping his truck after it hit a land mine.  He further 
reported that, on a separate occasion, he received seven 
rounds of fire that hit the cab of his truck and numerous 
other rounds that hit the bed of the truck.  He reported 
seeing a boy getting blown up and being knocked down by an 
explosion after an ammunition dump near his station was 
bombed.  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5013A (b)(3)(c)(1).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should send the Veteran a PTSD 
questionnaire in order to make sure there 
is a complete and detailed list of 
stressors, to include the incident, the 
location, the dates, and the people 
involved.  The RO should then undertake 
all indicted action in order to verify 
the claimed stressors with USA JSRRC.  

4.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
innocently acquired psychiatric disorder, 
including PTSD, depression and an anxiety 
disorder.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran at least as likely as not 
currently suffers from an innocently 
acquired psychiatric disability including 
PTSD that had its clinical onset during 
his period of active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


